Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 12 are objected to for “selected from the group consisting of x, y, z  OR combinations thereof”. OR is supposed to be AND.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “A method for isolating one or more proteins from an aqueous protein solution comprising one or more proteins OR impurities. 
While isolating one or more proteins from a solution comprising only proteins OR
isolating one or more proteins from a solution comprising one or more proteins together with other impurities is definite, isolating one or more proteins from an aqueous solution comprising impurities, as implied by claim language, is ambiguous and misleading.
	Step f) in instant claim 1 clearly implies that the protein containing solution contains non-protein impurities. 
	Regarding claim 5-8, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim(s) 1-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by or in the alternative unpatentable over CN 1 477 197 (Machine translation, hereinafter R1).
For examination purposes, claim 1 is interpreted as isolating one or more proteins from a protein-containing solution or isolating one or more proteins from a protein-containing solution comprising non-protein impurities. 
Claim 1 is limited to isolating one or more proteins from a mixture comprising proteins and non-protein impurities. The method uses a soluble silicate.
Claim 1, 9 - R1 discloses a method for purifying a plant protein (superoxide dismutase) from a plant extract.
Claim 4 - R1 teaches of filtering the plant extract with activated carbon to clarify the extract.
Claim 1, 5, 6 - The clarified extract is mixed with sodium silicate aqueous solution having concentration of 1-3% (82-246 mM) and 2% of a 0.8% calcium carbonate solution (pH in the range 1-11) (buffer).
Claim 1 - The mixture of proteins and reactants is kept for 8-15 minutes at room temperature after which the supernatant is removed leaving a complex precipitate of protein and silicate. 
Claim 1, 2-The precipitate is washed with distilled water several times. 
Claim 1 - The washed precipitate is then eluted with dilute alcohol (3-5%) below 30 C to obtain a crude superoxide dismutase.
Claim 1, 3, 7 - The crude superoxide dismutase obtained is chromatographed to produce a refined composition. The refined protein may then be decontaminated and freeze-dried to obtain a purified enzyme. (0007 Example)
Claim 1 - R1 discloses that the chromatographic method may separate other contaminating proteins. [0006, last two lines]. 
R1 discloses that separation of silicate from protein is carried out by eluting with dilute alcohol (3-5%). The dilute alcohol in distilled water has a pH slightly over 7. At this pH protein-silicate association is destabilized resulting in separation of protein from silicate; the silicate remaining as a precipitate. 
Therefore, according to the detailed steps outlined above, R1 anticipates the method as presently claimed. However, in case it is argued that R1 does not disclose raising the pH of protein-silicate complex to above pH 7 or above pH 10 or lowering the pH of the protein-silicate complex to below pH 5 (for destabilizing the protein-silicate complex), the interaction of silicate (negative charge) and protein (positive charge) is known in the art (See Coradin et al., 2004). Alkaline pH or acidic pH destabilizes the protein-silicate complex, resulting in separation of silicate from protein, leaving the protein in solution. 
Therefore, it would have been obvious to modify the pH of the protein-silicate complex to release proteins from the precipitate to produce a protein solution that can be further processed, e.g. chromatographed as disclosed by R1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12-17 are rejected under 35 U.S.C. 103 as being unpatentable over CN 1 477 197 (Machine translation, hereinafter R1) in view of Giuseppin et al. (WO 2008/056977; hereinafter R2) with Coradin et al. (Colloids and Surfaces B: Bioinerfaces 35: 53-58 (2004)) as evidence.
Claim 12 is limited to a protein purification method wherein the protein aqueous solution comprises impurities. The method is limited to a step c) wherein after mixing the soluble silicate with the protein-containing solution, the pH of the mixture is adjusted to pH 5-7. The silicate-protein complex is precipitated. The silicate-protein complex is separated and the silicate is removed from the complex by increasing the pH (above 7 to 10), or adjusting the pH of protein-silicate complex to pH below 5 to obtain the purified protein. 
The disclosure of R1 is incorporated by reference as outlined above. 
R1 discloses a method for purification of superoxide dismutase from a plant extract. The enzyme is separated from impurities (plant extract) by combining the extract with an aqueous sodium silicate and sodium carbonate. The protein-silicate complex precipitate is washed and, and using dilute aqueous alcohol, the enzyme is separated from the complex in the form of a crude superoxide dismutase. The crude enzyme is then chromatographed to produce a pure enzyme. 
R2 discloses methods of separating potato proteins from impurities such as glycoalkaloids. 
R2 teaches of native potato proteins comprising patatin (acidic glycoproteins), basic protease inhibitors and high molecular proteins. (page 1, para. 3)
R2 teaches that in a protein-containing solution and silicate, adjusting the pH to 7-8.5 will remove the glycoalkaloids without affecting loss of proteins due to precipitation or adsorption to silicate. Furthermore, at low pH in the range 3.0-4.5, protease inhibitor may be isolated. (page 9, lines 9-18)
R2 discloses that native potato protein has an isoelectric point above 4.8. (page 11, para. 4)
R2 also teaches of fractionating patatin and protease inhibitors. Patatin isolates are eluted at a pH of 5.7-6.2 and protease inhibitors are eluted at a pH 6.0-9.5. (page 11, last para., page 12, para.1)
It is noted that protein-silicate complex formation is pH dependent. The evidentiary reference (Coradin et al. 2004) clearly discloses that interaction of gelatin and silicate for complex formation is pH dependent (Discussion, last para., page 57, left col., last para.). Therefore, the pH range 5.0-7.0 as recited in claim 12 is an optimized pH for protein-silicate complex formation when potato juice is used as the raw material. This optimization would have been within one’s ordinary skill in the art. 
In a nutshell, potato juice may be complexed with a soluble silicate in a similar method as clearly taught by R1. The non-protein impurities are separated at this stage. The precipitated complex of protein and silicate is adjusted to a high pH to precipitate the silicate, leaving the proteins in solution. The aqueous protein is then chromatographed using eluents at different pH as taught by R2 for fractionating potato proteins. 
While R1 or R2 is silent to isolation and purification of mammalian proteins or microbial proteins, since the complexation of a mammalian protein by soluble silicates and chromatographic methods of fractionating proteins are disclosed by cited prior art (See Coradin et al.; 2004, R1, R2), isolating and purifying mammalian and/or microbial proteins would have been a matter of optimizing isolation and purification conditions as taught by R1 and R2. 
It would have been obvious to those of ordinary skill in the art, at the time the invention was made to separate impurities from aqueous solutions comprising proteins and impurities and isolate/purify desired proteins as taught by R1 and R2. Absent any evidence to the contrary and based on the teachings of the cited references, there would have been a reasonable expectation of success in isolating/purifying proteins from plant, mammalian or microbial sources. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAMID R BADR whose telephone number is (571)270-3455. The examiner can normally be reached Monday-Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 5712703149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HAMID R BADR/Primary Examiner, Art Unit 1791